Case 3:19-cv-01457-S Document17 Filed 08/06/20 Pagelof1 PagelD 140

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

MARCO VERCH, §
8
Plaintiff, §
§

V. 8 Case No. 3:19-cv-01457-S
§
WHITE ROCK SECURITY GROUP, §
LLC, §
8
Defendant. 8

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

The Court has under consideration the Findings, Conclusions, and
Recommendation of United States Magistrate Judge Rebecca Rutherford dated
June 30, 2020 (ECF No. 15). The Court has reviewed the Findings, Conclusions,
and Recommendation for plain error. Finding none, the Court accepts the
Findings, Conclusions, and Recommendation of the United States Magistrate
Judge.

SO ORDERED.

SIGNED August 6, 2020.

  
  

ee

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
